ACCEPTED
                                                                                    03-15-00271-CV
                                                                                            6480897
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              8/13/2015 11:35:28 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                              NO. 03-15-00271-CV

                                 IN THE                            FILED IN
                                                            3rd COURT OF APPEALS
                         THIRD COURT OF APPEALS                  AUSTIN, TEXAS
                                                            8/13/2015 11:35:28 AM
                              AUSTIN, TEXAS
                                                                JEFFREY D. KYLE
                                                                     Clerk


   CYNTHIA WALKER, Individually and on Behalf of the ESTATE OF
   NORMAN WALKER; STEPHEN WALKER; STEPHANIE WALKER
     HATTON; JORDAN WALKER; and CAREN ANN JOHNSON
                       APPELLANTS

                                      V.

     UME, INC. d/b/a CAMP HUACO SPRINGS; WWGAF, INC. d/b/a
      ROCKIN’ RIVER RIDES; WILLIAM GEORGE RIVERS; and
                      RICHARD DUANE RIVERS
                           APPELLEES

      ON APPEAL FROM THE 433RD JUDICIAL DISTRICT COURT,
      COMAL COUNTY, TEXAS, HON. DIB WALDRIP, PRESIDING


            MOTION REQUESTING EXTENSION OF TIME
                   TO FILE APPELLANTS’ BRIEF
   ______________________________________________________________

      Come Now Appellants Cynthia Walker, Individually and on Behalf of the

Estate of Norman Walker; Stephen Walker; Stephanie Walker Hatton; Jordan

Walker; and Carrie Ann Johnson, and submit this Motion For Extension of Time to

File Appellants’ Brief as follows.
1)    Appellants’ Brief is due on August 28, 2015. Appellants are requesting a

sixty day extension of time to file Appellants’ Brief, which would make

Appellants’ Brief due on October 28, 2015.            Appellants have not previously

requested an extension of time to file their brief.

2)    Undersigned counsel has other commitments that interfere with the ability to

complete the brief any earlier, including:

          a. Cause No. D-1-GN-14-001791; Austin Firefighters Association vs.
             City of Austin; In the 261st Judicial District of Travis County, Texas.

          b. Cause No. 4205; John P. Boerschig v. Rio Grande Electric Coop; In
             the 63rd Judicial District Court of Kinney County, Texas.

          c. Cause No. D-1-GN-12-002686; Raintree Construction, Inc. v.
             Workman Commercial Construction Services et al; Laredo RP, Ltd. v.
             Davies Group Architects, LLC, William A. Davies, and Workman
             Commercial Construction Services, Ltd.; In the 200th Judicial District
             Court of Travis County Texas.

          d. Cause No. 15-0111; Performance Products, Inc. v. James Pearcy; In
             the Supreme Court of Texas.

          e. Cause No. 13-15-00304-CV; Margaret Haule v. channelAustin; In the
             Thirteenth Court of Appeals.

          f. Cause No. 1:15-cv-00590; Paul G. Sigmon and Beth D. Sigmon vs.
             Branch Banking & Trust Company; In the United States District Court
             for the Western District of Texas, Austin Division.

          g. Cause No. 1:13-CV-00830; Billie Mercer, Individually and as Heir to
             the Estate of Larry Jackson, Jr.; and Larry Mercer, Individually and
             as Heir to the Estate of Larry Jackson, Jr.; Kirsten Jackson,
             Intervenor vs. Charles Kleinert and The City of Austin; In the United
             States District Court for the Western District of Texas Austin
             Division.
         h. Cause No. 1:13-cv-00825-SS; White Lodging Services Corp. and
            Austin 18 Hotel, LLC vs. City of Austin and Anthony Snipes; In the
            United States District Court, Western District of Texas, Austin
            Division.

         i. Cause No. 2013-004640-1; Stephen L. Kolle, Gayla Janell Morris
            Goff, Mydra C. Kolle, Michelle Kolle and Allison Kolle; In the 135th
            Judicial District Court of Victoria County, Texas.

         j. Cause No. D-1-GN-15-002652; CCP Holdings (GTI), LLC; Chart
            Capital Partners II, LP; and Chart Capital Partners II-A, LP vs.
            Genesis Today, Inc.; Genesis Pure, Inc.; Robert Lindsey Duncan and
            Molly Agle Duncan; In the 126th Judicial District Court, Travis
            County, Texas

         k. Cause No. 15-1014; County of Hays, Texas v. Gary E. Hoover et al.;
            In the 22nd Judicial District Court of Hays County, Texas.

         l. TCEQ Docket No. 2014-1030-MLM-E; In the Matter of an
            Enforcement Action against Luling O&G and Delton Bishop
            RN107228421; Before the Texas Commission on Environmental
            Quality.

         m. Cause No. D-1-GN-15-003263; Diana D., as next friend of KD, a
            child et al. v. Chris Traylor, as Executive Commissioner of Texas
            Health & Human Services Commission et al; In the 200th Judicial
            District Court of Travis County, Texas.

         n. Undersigned counsel also serves as a panelist in three pending
            arbitration matters before FINRA.

3)    In addition, Appellants’ counsel will be on vacation from August 24, 2015

through August 28, 2015. This vacation has been scheduled for several months

and will result in Appellants’ counsel being out of the state when the brief is due,

which will prevent completion of the Brief by the current deadline.
4)    Finally, the clerk’s record comprises 2,361 pages, which is unusually large

for an appeal of a summary judgment ruling. Given the other obligations of

Appellants’ counsel, and the previously scheduled vacation, Appellants’ counsel is

unable to review a record of this size in time to complete the Brief by the current

deadline.

5)    This motion is not sought for delay but so that justice may be served.

      Wherefore, Appellants pray that the Court grant their sixty day extension

request to file their Brief to October 28, 2015, and for such other relief to which

they may be entitled.

                                      Respectfully submitted,




                                      _______________________
                                      Clark Richards
                                      State Bar No. 90001613
                                      crichards@rrsfirm.com
                                      Richards Rodriguez & Skeith, LLP
                                      816 Congress Ave., Suite 1200
                                      Austin, Texas 78701
                                      Fax (512) 476-0005
                                      Tel (512) 476-1513
                                      ATTORNEY FOR APPELLANTS
                                      CYNTHIA WALKER, Individually and
                                      on Behalf of the ESTATE OF NORMAN
                                      WALKER; STEPHEN WALKER;
                                      STEPHANIE WALKER HATTON;
                                      JORDAN WALKER; and CARRIE ANN
                                      JOHNSON
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. App. R. 10.1(a)(5), I hereby certify that I have conferred
with counsel for Appellees and Appellees do not oppose this motion.




                                      ________________________________
                                      CLARK RICHARDS



                 CERTIFICATE OF FILING AND SERVICE

       I hereby certify that on this 13th day of August 2015, a copy of Appellants’
Motion For Extension of Time to File Appellants’ Brief was served by email on
the following counsel:

Karen L. Landinger                        Willie Ben Daw, III
klandinger@cbylaw.com                     wbdaw@dawray.com
Andres R. Gonzalez                        C. Thomas Valentine
agonzalez@cbylaw.com                      tvalentine@dawray.com
Cokinos Bosien & Young                    Kyle D. Giacco
10999 West IH-10, Suite 800               Kgiacco@dawray.com
San Antonio, Texas 78230                  5718 Westheimer, Suite 1750
Attorneys for Appellee                    Houston, Texas 77057
WWGAF, Inc. d/b/a Rockin ‘R’ River        Attorneys for UME, Inc. d/b/a Camp
Rides                                     Huaco Springs, Williams George
                                          Rivers and Richard Duane Rivers




                                      ________________________________
                                      CLARK RICHARDS